Exhibit 99.(a)(1)(iv) DELTA OIL & GAS, INC. Offer To Purchase All Outstanding Common Shares of THE STALLION GROUP On the basis of $0.008 cash and 0.333333 shares of Delta Oil & Gas, Inc. for each Stallion common share Pursuant to the Prospectus dated February 9, 2009 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00P.M., EASTERN TIME, ON MARCH 17, 2009, UNLESS THE OFFER IS EXTENDED February 9, 2009 To Our Clients: Enclosed for your consideration are the prospectus dated February 9, 2009 (the “Prospectus”), and the related Letter of Acceptance and Transmittal in connection with the offer (the “Offer”) by Delta Oil & Gas, Inc., a Colorado corporation (“Delta” or the “Offeror”),to purchase all of the outstanding common shares (the “Shares”) of The Stallion Group (“Stallion”), a Nevada corporation, upon the terms and subject to the conditions of the Offer. We or our nominees are the holder of record of Shares held for your account. A tender of such Shares can be made only by us as the holder of record and pursuant to your instructions. The Letter of Acceptance and Transmittal is furnished to you for your information only and cannot be used by you to tender Shares held by us for your account. We request instructions as to whether you wish us to tender any or all of the Shares held by us for your account, upon the terms and subject to the conditions set forth in the enclosed Prospectus and the Letter of Acceptance and Transmittal. Please note carefully the following: 1. Under the Offer, each Stallion common share that is tendered in the Offer and accepted forpurchase will be exchanged for 0.333333 of an shares of Delta common stock and $0.0008 cash. 2. The Offer will be open for acceptance until the expiry time, which is 5:00p.m. (Eastern time) on March 27,2009, unless extended or withdrawn by the Company. 3. The Offer is being made only for Stallion’s outstanding common shares and is not being made for any warrants, options or other securities that may entitle the holder to acquire common shares of Stallion.Any holder of these securities who wishes to accept the offer must exercise or convert those securitiesaccording to their terms and deposit the common shares received upon exercise or conversion inaccordance with the procedures described in the Prospectus. Any such exercise or conversion must besufficiently in advance of the expiry time to permit the common shares acquired on the exercise orconversion of those securities to be tendered in the Offer in accordance with these procedures. 4. The offer is subject to certain conditions, each of which is set forth in the section entitled “The Offer— Conditions of the Offer” beginning on page 68 of the Prospectus. If you wish to have us tender any or all of your Shares, please so instruct us by completing, executing, detaching and returning to us the InstructionForm on the detachable part hereof. An envelope to return your instructions to us is enclosed. If you authorize tender of your Shares, all such Shares will be tendered unless otherwise specified on the InstructionForm. Your prompt action is requested. Your InstructionForm should be forwarded to us in ample time to permit us to submit the tender on your behalf before the expiration of the Offer. The Offer is not being made to, nor will tenders be accepted from or on behalf of, holders of Shares in any jurisdiction in which the making of the Offer or acceptance thereof would not be in compliance with the laws of such jurisdiction. - 2 - INSTRUCTION FORM DELTA OIL & GAS, INC. Offer To Purchase All Outstanding Common Shares of THE STALLION GROUP On the basis of $0.0008 cash and 0.333333 shares of Delta Oil & Gas, Inc. for each Stallion common share Pursuant to the Prospectus dated February 9, 2009 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00P.M., EASTERN TIME, ON MARCH 17, 2009, UNLESS THE OFFER IS EXTENDED The undersigned acknowledge(s) receipt of your letter and the enclosed Prospectus dated February 9, 2009 (the “Prospectus”), and the related Letter of Acceptance and Transmittal, in connection with the offer (the “Offer”) by Delta Oil & Gas, Inc., a Colorado corporation (“Delta” or the “Offeror”), to purchase all of the outstanding common shares (the “Shares”) of The Stallion Group (“Stallion”), a Nevada corporation, in exchange for 0.333333 shares of Delta common stock and $0.0008, upon the terms and subject to the conditions set forth in the Prospectus and the related Letter of Acceptance and Transmittal enclosed herewith. The undersigned hereby instruct(s) you to tender to the Offeror the number of Shares indicated below or, if no number is indicated, all Shares held by you for the account of the undersigned, upon the terms and subject to the conditions set forth in the Offer. ACCOUNT NUMBER: NUMBER OF SHARESBEING TENDERED HEREBY: SHARES* The method of delivery of this document is at the election and risk of the tendering shareholder. If delivery is by mail, then registered mail with return receipt requested, properly insured, is recommended. In all cases, sufficient time should be allowed to ensure timely delivery. * Unless otherwise indicated, it will be assumed that all Shares held by us for your account are tobe tendered. Dated:, Signature (s): Print Name(s): Address (including zip code): Telephone Numbering (including area code): Taxpayer Identification or Social Security Number: - 3
